BecK, J.
The abstract fails to show the nature of the action, or the remedy sought. But, as the question decided by the court below, and the facts upon which it arises, appear in the abstract, we may properly review the decision of the circuit court. The question presented by the case is this: May an independent school district bo organized in a village of less than two hundred population, when territory contiguous is added thereto which contains inhabitants sufficient in number to increase the population of the whole district to two hundred or more?
Code, § 1800, as amended, (see Miller’s Code,) is as follows: “Sec. 1800. ' Any city, town or village containing not less than two hundred' inhabitants within its limits may be constituted a separate school district; and territory contiguous to such a city, town or village may be included with it as a part of said separate district in the manner hereinafter provided. The village herein mentioned shall be understood to be a collection of inhabitants residing within the limits of a town plat, and not organized into a city or corporated town.”
This provision is plain, and incapable of misconstruction. No village of less than two hundred inhabitants within its limits may be organized into an independent district. ' The inhabitants of contiguous territory are not to be added to the village proper in order to increase the number above two hundred. The provision as to the addition of contiguous territory is applicable without regard to the population of the city, town or village constituting the independent district. It has no relation or connection with the number of the population, and is intended to give authority to add con*436tiguous territory to any independent district organized in a city, town or village.
We reach the conclusion that the circuit court rightly held that, as the village contained less than two hundred population, it could not be organized into an independent district.
AFFIRMED.